107 F.3d 863
T.M.L. Company, Daniel S. Root, Reliance National InsuranceCo., Simplified Employment Services, Inc.v.Darlene E. Maus, Estate of Jeffrey Maus, Carolina FreightCarriers Corporation, George William Kush, Jr., Duane E.Troutman, Rosa L. Webb, Commonwealth of Pennsylvania,Commonwealth of Pennsylvania, Department of Transportation,John M. Kashtock, Jr., Doris Jean Hendricks, Michele M.Weaver, Tammy Bilger, Karen Callahan, Diana Woomer, DauphinCounty Emergency
NO. 95-7541
United States Court of Appeals,Third Circuit.
Feb 03, 1997
Appeal From:  M.D.Pa. ,No.94cv00067

1
Reversed.